The Supreme Court affirmed the decree of the Common Pleas on March 14th, 1881, in the following opinion :
Per Curiam.
The dismissal of the bill below was right for many reasons. The corporation, the Reading Savings Bank, was a necessary *318party to such a bill. But supposing the defect of the bill, in that respect remediable, we are of opinion that the statutory remedy under the Act of April 16th, 1850, P. Laws, 492, and the supplements thereto, was ample, adequate and exclusive.
Decree affirmed and appeal dismissed at the costs of the appellant.